DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 9/2/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites that the data processing system of claim processor is further configured to receive 1, wherein the data input from at least one of the terminals to initiate trading, between two or more potential investors, of one or more shares in a selected one of the plurality of private companies. It is unclear what Applicant means by “claim processor is further configured to receive 1”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-19 is/are directed to statutory systems under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract idea of displaying information and receiving input related to a class of shares offered for sale via a computer network. This is a mental process (see MPEP 2106.04(a)(2)(III)) similar to collecting and comparing known information, which is an abstract idea, (see Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057 (Fed. Cir. 2011)).  It is also similar to collecting information, analyzing it, and displaying certain results of the collection and analysis, (see Electric Power Group, LLC v. Alstom, 830 F.3d 1350 (Fed. Cir. 2016)). 
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. server, terminal, communication link, processor, etc., amount(s) to no more than using the computer as a tool to perform a mental process, (see MPEP 2106.04(a)(2)(III)(C)(3)). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea, (see MPEP 2106.05(a)(I)(viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freund, WO 03050654 A2.
1. (Previously presented) A data processing system comprising one or more servers programmed to communicate with a plurality of terminals over a communication link for effecting investment in private companies, (see Freund)(disclosing such technologies used to provide such communication might include a network, the Internet, Intranet, Extranet, LAN, an Ethernet, or any client server system that provides communication), the one or more servers comprising at least one data processor configured to:
provide financial information to at least one of the terminals for display to a corresponding
potential investor, the financial information relating to at least one of a plurality of private companies, (see Freund)(disclosing that the invention relates generally to improving liquidity for equity interests that cannot be efficiently monetized, by dividing up the cash flows from the equity interests and efficiently distributing them among different classes of investors… As used herein, Alternative Investment Funds ("AIFunds") include, but are not limited to, equity interests in private equity funds… or stock in private companies); and, 
receive input from at least one of the terminals for the corresponding potential investor to
request display of share information for a class of shares offered for sale by a selected one of the private companies, (see Freund)(disclosing that the user interface is typically used by the processing machine for interacting with a user either to convey information or receive information from the user).

2. (Previously presented) The data processing system of claim 1, wherein the data processor is further configured to receive input from at least one of the terminals for the corresponding potential investor to initiate purchase of one or more shares in the selected one of the private companies, (see Freund)(disclosing investors who purchased participations in Alternative Investment Funds ("AIFunds") that include, but are not limited to, equity interests in private equity funds… or stock in private companies).

3. (Previously presented) The data processing system of claim 2, wherein the purchase of shares is initiated by one or more potential investors in respect of one or more private companies, (see Freund)(disclosing investors who purchased participations in Alternative Investment Funds ("AIFunds") that include, but are not limited to, equity interests in private equity funds… or stock in private companies).

4. (Previously presented) The data processing system of claim 1, wherein access to the financial information is provided to the general public, (see Freund)(disclosing that in step 420, the Structure GP (50) contacts individuals and institutions, based on long term contacts, and/or publicly advertises, so as to solicit participation in the Structure).

5. (Previously presented) The data processing system of claim 1, wherein the data processor is configured to include the plurality of private companies in a forum, accessible by the plurality of potential investors, for at least one of: purchase of one or more shares in the private companies or comparison of respective financial information for one or more of the private companies, (see Freund)(disclosing that he Structure of the invention leverages each GP's: (i) ability to minimize financing 

6. (Previously presented) The data processing system of claim 1, wherein at least one of the private companies has a class of shares offered for sale that confers a preferred dividend entitlement on a holder of shares in the class, (see Freund)(disclosing a cumulative preferred dividend).

7. (Previously presented) The data processing system of claim 6, wherein issuance of a preferred dividend pursuant to the preferred dividend entitlement, in respect of a given fiscal period, is at least partly conditional on a business venture associated with the private company achieving a revenue threshold specified for the business venture in respect of that given fiscal period, (see Freund)(disclosing that the SPS can permit the GP to distribute a substantial immediate cash payment to LPs. The GP can then retain the residual interest, or subject to certain conditions, dividend out the residual interest to the LPs).

8. (Previously presented) The data processing system of claim 7, wherein the revenue threshold is a break-even point for the business venture, (see Fruend)(disclosing that the holders of the SPS need to establish protections to permit them to take action if the value of ABC's common equity declines, or the trust is not be liquidated within some reasonable time period).

9. (Previously presented) The data processing system of claim 6, wherein the preferred dividend entitlement has a discontinuance condition, (see Freund)(disclosing that the SPS can permit the GP to distribute a substantial immediate cash payment to LPs. The GP can then retain the residual interest, or subject to certain conditions, dividend out the residual interest to the LPs).

10. (Previously presented) The data processing system of claim 6, wherein at least one other of the plurality of private companies has a class of shares offered for sale that confers a similarly structured preferred dividend entitlement on a holder of shares in the class, (see Freund)(disclosing that in step 2345, the trust sets up two new classes of equity. A first class is the SPS, which has a preference, a cumulative preferred dividend, and a small participation in cash flows after the preference and its accrued dividends have been paid; and a second class, the residual).

11. (Previously presented) The data processing system of claim 1, wherein the data processor is further configured to provide to at least one of the terminals, for display to a corresponding investor, respective financial projections for at least one of the private companies, each respective financial projections indicating estimated revenue generation for a corresponding one of the private companies, (see Freund)(disclosing that buyers of secondary participations must: i) carefully evaluate each of the underlying positions and project their cash flow, with little direct information).

12. (Previously presented) The data processing system of claim 1, wherein the communication link comprises the Internet, (see Freund)(disclosing that the Internet might be utilized).

13. (Previously presented) The data processing system of claim processor is further configured to receive 1, wherein the data input from at least one of the terminals to initiate trading, between two or more potential investors, of one or more shares in a selected one of the plurality of private companies, (see Freund)(disclosing investors who purchased participations in Alternative Investment Funds ("AIFunds") that include, but are not limited to, equity interests in private equity funds… or stock in private companies).

14. (Previously presented) The data processing system of claim 1, wherein the data processor is further configured to receive input from at least one of the terminals to initiate trading of one or more shares in a selected one of the plurality of private companies, the trading initiated between a holder of the one or more shares and a potential investor, (see Freund)(disclosing investors who purchased participations in Alternative Investment Funds ("AIFunds") that include, but are not limited to, equity interests in private equity funds… or stock in private companies).

15. (Previously presented) The data processing system of claim 1, wherein the class of shares comprises shares having at least two types of dividends, (see Freund)(disclosing an "advance rate" and "senior undivided equity interest" dividend rate for each new Structure investment).

16. (Previously presented) The data processing system of claim 1, wherein the financial information comprises at least a share value of the class of shares, (see Freund)(disclosing that if the price gets cheap enough, buyers will be attracted).

17. (Previously presented) The data processing system of claim 1, wherein the data processor is further configured to receive input from at least one of the terminals for the corresponding potential investor to offer a service in exchange for one or more shares in the class, (see Freund)(disclosing that the Eligible Sponsor will be paid an annual fee of a particular percentage of the outstanding Senior Undivided Equity Interest (SUEI) balances, plus receive a percentage of the Residual Equity Distribution allocated to the SUEI, as compensation for marketing and providing other reporting services for the transaction).



19. (Previously presented) The data processing system of claim 1, wherein the data processor is further configured to receive input from at least one of the terminals for the corresponding potential investor to effect the transfer of one or more shares between the selected one of the private companies and the corresponding potential investor, (see Freund)(disclosing investors who purchased participations in Alternative Investment Funds ("AIFunds") that include, but are not limited to, equity interests in private equity funds… or stock in private companies).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 2007/0162365 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on weekdays between 10 and 6PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL S GLASS/Primary Examiner, Art Unit 3627